DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	It is noted that Applicant’s arguments filed 05/19/2021 are near identical to arguments filed 02/17/2021 along with a corresponding amendment. The claim set filed 05/19/2021 are the same as the claim set filed 02/17/2021 of which the first-action interview office action mailed 05/14/2021 addressed. In fact the arguments filed 05/19/2021 are addressing a 102 rejection mailed in the pre-interview communication mailed 01/25/2021. No arguments have been made regarding the 103 rejection mailed on 05/14/2021. As such, Applicant’s current arguments have been fully considered but do not apply to the current rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2015/0006295 in view of Li et al. US 2013/0124298.
	Regarding claims 1, 10, and 16, Liu teaches “in a digital medium environment to control output of digital content, a method implemented by at least one computing device, the method comprising” (abstract “During a targeting technique, a machine-learning model is generated based on information about previous advertising campaigns and attributes in profiles of users of a social network (which facilitates interactions among the users). The information about the previous advertising campaigns includes specified target groups and associated feedback metrics obtained from individuals, such as impressions served, clicks and/or conversions”): 
“obtaining, by the at least one computing device, data via a network from a client device, the data describing machine learning properties[…]” ([0032] “In addition, via network 112, server 114 may monitor and store information about user actions or behaviors, such as web pages or Internet Protocol (IP) addresses the users visit, search topics, search frequency, how often a given user checks who viewed their profile in the social network, how often the given user views profiles of other users in the social network, etc”); 
“configuring, by the at least one computing device, a service model to perform machine learning” ([0035] “a machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group”); 
“selecting, by the at least one computing device, an item of digital content for output to the client device based on the service model” ([0087] “server 114 optionally provides one or more recommendations (operation 822) associated with the given type of recommendation to at least some of the users based on the calculated scores. For example, if the specified type of recommendation is `employment opportunity,` the one or more recommendations may include specific job opportunities that have been made known via the social network”); and 
“controlling, by the at least one computing device, output of the selected item of digital content to the client device” (previous citation, [0087] “server 114 optionally provides one or more recommendations (operation 822) associated with the given type of recommendation to at least some of the users based on the calculated scores. For example, if the specified type of recommendation is `employment opportunity,` the one or more recommendations may include specific job opportunities that have been made known via the social network”)
	Liu however do not explicitly teach the remaining limitations. Li however teaches “the data describing machine learning properties that are learned as part of training a client model using machine learning, the training based on monitored user interaction” ([0041] “After the training cluster of users is identified 402, a user model based on the training cluster of users is generated 404. Features of the training cluster of users are selected to generate 404 the user model, including keyword features, demographic features, and engagement behavior features, such as past click behavior associated with advertisers.”)
	“[…]that mimics the client model by configuring machine learning properties of the service model based on the machine learning properties of the client model described by obtained data” ([0045] “Once the similar users have been selected 408 from the population based on confidence scores, an advertisement associated with the training cluster of users is provided 410 to the selected similar users. The advertisement provided 410 to the selected similar users may be the same advertisement that the training cluster of users previously clicked on, in one embodiment. In another embodiment, the provided advertisement is associated with the advertiser associated with the users in the training cluster, such as installing an application on the social networking system associated with the advertiser and expressing interest in a page on the social networking system associated with the advertiser. The advertisement is provided 410 for display to the selected similar users”)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with that of Li since “A social networking system may have millions of users that have expressed interests and previously engaged with advertisements. However, existing systems have not provided efficient mechanisms of identifying similar users that have previously engaged with a particular brand for targeting advertisements” Li [0004] of which Li solves by using similar machine learning models previously learned. 
	Note that independent claim 10 recites substantially similar subject matter as independent claim 1. Thus the claim is subject to the same rejection. 
	Note that independent claim 16 recites the same substantially subject matter as independent claim 1 only using means for language. Thus, the claim is subject to the same rejection.  
	Regarding claims 3, 12, and 18, the Liu and Li references have been addressed above. Liu further teaches “wherein the data does not describe how the client model is trained” ([0034] “Server 114 may use the stored information about advertising campaigns, employment opportunities and, more generally, the types of content or recommendations, the sharing of content by the users, user profiles and/or user behaviors to train machine-learning models”)
Regarding claims 4, 13, and 19, the Liu and Li references have been addressed above. Liu further teaches “wherein the selecting is performed by the at least one computing device independent of knowledge regarding how the client model is trained” ([0042] “Then, the computer system generates a machine-learning model based on the accessed information and attributes in profiles of the users of the social network (operation 312). For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network. In addition, the attributes for the given user may include a number of IP addresses associated with different geographic locations for the given user within a time interval”)

Regarding claims 5, 14, and 20, the Liu and Li references have been addressed above. Liu further teaches “wherein the monitored user interaction involves user interaction with previous items of digital content that is used to train the client model” ([0020] “some of the features used for targeting are associated with attributes in profiles of the users of the social network (which facilitates interactions among the users); others are associated with types of content and/or specific content items previously provided to the users. In some implementations, the recommendations are computed offline, in which case the features may be extracted without immediately providing any recommended content to the users.”)
Regarding claims 6 and 15, the Liu and Li references have been addressed above. Liu further teaches “wherein the data does not identify the previous items of digital content used to train the client model” ([0114] “placement module 934 may target advertisements 980 in a new advertising campaign at one or more of users 946 in subset 974. Alternatively, placement module 934 may provide categorical content 982 to subset 976 of users 946 with interest segment 978”)
Regarding claim 7, the Liu and Li references have been addressed above. Liu further teaches “wherein the data does not identify a user corresponding to the user interaction used to train the client model” ([0024] “an individual or a user may include a person (for example, an existing customer, a new customer, a prospective employer, a prospective employee, a supplier, a service provider, a vendor, a contractor, etc.).”)
Regarding claim 8, the Liu and Li references have been addressed above. Liu further teaches “wherein the monitored user interaction involves user interaction with a plurality of items of digital content including digital marketing content, digital images, digital video, digital audio, or digital media” ([0035] “a machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group”);
Regarding claim 9, the Liu and Li references have been addressed above. Liu further teaches “wherein the obtaining is performed for a plurality of said data for a plurality of said client models and the configuring of the service model is performed by aggregating the plurality of said data” ([0036] “By monitoring, aggregating, and storing information about user interactions with advertising, recommendations, content and each other in the social network, server 114 may allow the users and their interests to be better identify and used to match users with available content”)
Claims 2, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2015/0006295 in view of Li et al. US 2013/0124298 further in view of Xu et al. US 2017/0161773.
Regarding claims 2, 11, and 17, the Liu and Li references have been addressed above. Both do not explicitly teach the claim limitation. Xu however teaches “wherein the machine learning properties include an input weight, function, connection, learning rule, or propagation function employed respective nodes of a neural network that form the client model as part of the machine learning” (Xu [0024] “the artificial neural network may be implemented as a feed-forward artificial neural network. For example, the artificial neural network may be implemented without feedback paths from successive layers of nodes to earlier layers of nodes. The artificial neural network may be implemented with at least three layers: an input layer, a hidden layer, and an output layer. The number of nodes in the input layer may depend on the number of lagged values of the time series, which are in turn determined by the AIC criterion (Akaike information criterion). For example, if the number of lagged values is nine, control circuitry may be configured to implement the input layer of the artificial neural network with nine input nodes”)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu and Li with that of Xi since a combination of known methods would yield predictable results. As shown in Xu, it is known use neural networks for machine learning. Thus using a neural network for with the system of Liu and Li would operate in a normal and predictable manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124